United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2421
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa
Alejandro Cruz-Padilla,                 *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 14, 2005
                                Filed: July 11, 2005
                                 ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Alejandro Cruz-Padilla appeals from the final order entered in the District
     1
Court for the Northern District of Iowa denying his 28 U.S.C. § 2255 motion. For
reversal, Cruz-Padilla argues the district court erred in not finding his counsel was
ineffective at sentencing for failing to move for a role reduction under U.S.S.G.
§ 3B1.2. For the reasons discussed below, we affirm the judgment of the district
court.


      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.
      A district court’s decision on a habeas claim of ineffective assistance of
counsel presents a mixed question of law and fact. We review the legal issue de novo
and the underlying predicate facts for clear error. See Covey v. United States, 377
F.3d 903, 906 (8th Cir. 2004).

       To prevail on his ineffective-assistance claim, Cruz-Padilla had to show that
counsel’s performance at sentencing was both objectively unreasonable and
prejudicial to his defense; establishing prejudice means showing that, but for
counsel’s unprofessional errors, the result of the proceeding would have been
different. See Strickland v. Washington, 466 U.S. 668, 687-89, 694 (1984). We
conclude that Cruz-Padilla failed to show prejudice. Specifically, we agree with the
district court that the trial evidence indicated that Cruz-Padilla was not a minor or
minimal participant in the drug-conspiracy and drug-possession offenses of which the
jury found him guilty. Of note, Cruz-Padilla arrived at a controlled buy in a minivan
containing the requested amount of methamphetamine and the cell phone that had
been used to contact him about the buy; and officers found drugs, a large amount of
cash, and drug packaging materials at Cruz-Padilla’s residence. Cf. United States v.
Thurmon, 368 F.3d 848, 852 (8th Cir. 2004) (§ 3B1.2 role reduction was not
warranted where defendant escorted confidential informant to seller’s apartment to
purchase drugs and arranged for undercover agent to make drug purchase at
defendant’s residence); United States v. Brubaker, 362 F.3d 1068, 1071 (8th Cir.
2004) (defendant did not qualify for § 3B1.2 reduction because, inter alia, additional
quantities of methamphetamine--packaged in manner consistent with distribution--
were found in defendant’s apartment, and defendant admitted owning them).

      Accordingly, we affirm.
                     ______________________________




                                         -2-